        Case: 4:19-cv-00076-JMV Doc #: 21 Filed: 04/20/20 1 of 2 PageID #: 688



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


MARTENA MARTIN                                                                          PLAINTIFF

                                                                           NO. 4:19CV00076-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT


                       ORDER ON PETITION FOR ATTORNEY FEES

        Before the Court are Plaintiff’s motion [16] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Defendant’s response [18], and Plaintiff’s

amended reply [20]. Having duly considered this record and the applicable law, the Court finds

the motion should be granted in part and denied in part.

        In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [15] dated

February 18, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $6,039.20 for attorney work before this Court

on the grounds that Plaintiff was the prevailing party and the Commissioner’s position was not

“substantially justified.”   Plaintiff also seeks recovery of $24.00 in costs for U.S. Marshal

service of process fees.

        The Commissioner does not oppose the requested attorney fee award but insists the Court

direct that the fee award be made payable to Plaintiff, not her counsel.   The Commissioner

objects, however, to the request for reimbursement for costs on the basis that Plaintiff was

granted leave in this action to proceed without payment of costs, and the statute that authorizes

such relief shields the government from liability for costs. See 28 U.S.C. § 1915(f)(1) (stating
        Case: 4:19-cv-00076-JMV Doc #: 21 Filed: 04/20/20 2 of 2 PageID #: 689



the United States shall not be liable for any costs incurred in a case where an individual proceeds

in forma pauperis).

       In her amended reply, Plaintiff argues the Commissioner’s position regarding costs is

inconsistent with that taken in a number of other Social Security cases filed in this district.

Plaintiff does not address the clear language of 28 U.S.C. § 1915(f)(1), however. Consequently,

based on the clear language of § 1915(f)(1), the request for costs is denied on this record.      See

Anderson v. Commissioner of Social Security, No. 3:14CV00275, 2015 WL 6828927, at * 1

(N.D. Miss. Nov. 6, 2015) (denying request for costs in in forma pauperis case for overnight

mailing and photocopying); Clements v. Colvin, No. 3:15cv20, 2015 WL 6554482, at * 2 (N.D.

Miss. Oct. 29, 2015) (“Courts interpreting [28 U.S.C. § 1915(f)(1)] have consistently held that

costs cannot be award against the United States in an in forma pauperis appeal. As a

consequence, the court holds that plaintiff is barred from recovering $115.36 in printing costs by

operation of § 1915(f)(1).”); Craig v. Comm'r of Soc. Sec., No. CV 17-1715-EWD, 2019 WL

3937633, at *1-2 (M.D. La. Aug. 20, 2019) (disallowing recovery of certified mail expenses for

service of the complaint and summons).

       THEREFORE, IT IS ORDERED:

       That the Commissioner shall promptly pay to Plaintiff $6,039.20 in attorney fees for the

benefit of her counsel.

       This 20th day of April, 2020.

                                                                     /s/ Jane M. Virden
                                                                     U. S. MAGISTRATE JUDGE




                                                  2
